Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of
                , 20     by and between Orbitz Worldwide, Inc., a Delaware
corporation (“Orbitz”), and the employee whose name is set forth on the
signature page hereto (“Employee”).

 

RECITALS

 

Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A.

 

In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
RSUs (as defined below) to Employee.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1




DEFINITIONS

 


1.1.          DEFINITIONS.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN.  IN ADDITION TO THE TERMS
DEFINED IN THE PLAN, THE TERMS BELOW SHALL HAVE THE FOLLOWING RESPECTIVE
MEANINGS:


 

“Agreement” has the meaning specified in the Preamble.

 

“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).

 

[“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Employee’s failure substantially to perform Employee’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from any Company by
Employee of such failure; provided that it is understood that this clause
(A) shall not apply if a Company terminates Employee’s employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Employee’s duties to the Company,
(C) an act or acts on Employee’s part constituting (x) a felony under the laws
of the United States or any state thereof or (y) a crime

 

--------------------------------------------------------------------------------


 

involving moral turpitude, (D) Employee’s willful malfeasance or willful
misconduct in connection with Employee’s duties or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or its affiliates, or (E) Employee’s breach of the provisions of any
agreed-upon non-compete, non-solicitation or confidentiality provisions agreed
to with the Company, including pursuant to this Agreement and pursuant to any
employment agreement.](1)

 

“Company” has the meaning specified in the Recitals.

 

[“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee’s duties under Employee’s employment.  Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company.  If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.](2)

 

“Employee” has the meaning specified in the Preamble.

 

“Grant Date” means the date hereof.

 

“Orbitz” has the meaning specified in the Preamble.

 

“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.

 

SECTION 2




GRANT OF RESTRICTED STOCK UNITS

 


SUBJECT TO THE TERMS AND CONDITIONS HEREOF, ORBITZ HEREBY GRANTS TO EMPLOYEE, AS
OF THE GRANT DATE, [                ] RESTRICTED STOCK UNITS (THE “RSUS”).  EACH
RSU GRANTED HEREUNDER SHALL REPRESENT THE RIGHT TO RECEIVE FROM THE COMPANY, ON
THE TERMS AND CONDITIONS DESCRIBED HEREIN, IN THE SOLE DISCRETION OF THE BOARD,
EITHER (I) ONE SHARE AS OF THE DATE OF VESTING OR (II) CASH EQUAL TO THE FAIR
MARKET VALUE (AS DETERMINED BY THE BOARD IN GOOD FAITH) OF ONE SHARE AS OF THE
DATE OF VESTING (AND, AS PROVIDED HEREIN, DISTRIBUTIONS THEREON).  EMPLOYEE
SHALL HAVE NO FURTHER RIGHTS

 

--------------------------------------------------------------------------------

(1) Only include for SVP and above.

(2) Only include for SVP and above.


 

2

--------------------------------------------------------------------------------



 


WITH RESPECT TO ANY RSU THAT IS PAID IN SHARES OR CASH, OR THAT IS FORFEITED OR
TERMINATES PURSUANT TO THIS AGREEMENT OR THE PLAN.


 

SECTION 3




TERMS OF RESTRICTED STOCK UNITS

 


3.1.          VESTING SCHEDULE.


 


(A)           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND THE PLAN, 25% OF
THE RSUS SHALL VEST ON THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARY OF THE
GRANT DATE; PROVIDED, HOWEVER, THAT NO VESTING SHALL OCCUR AFTER THE TERMINATION
OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, AND ANY UNVESTED RSUS
SHALL BE IMMEDIATELY CANCELLED BY THE COMPANY WITHOUT CONSIDERATION AFTER
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.


 


(B)           [NOTWITHSTANDING THE FOREGOING, THE RSUS SHALL BECOME FULLY VESTED
IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.](3)  [THE RSUS SHALL BE TREATED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 7 OF THE PLAN IN THE EVENT OF A CHANGE
IN CONTROL.](4)


 


(C)           [NOTWITHSTANDING THE FOREGOING, UPON ANY TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY BY THE COMPANY WITHOUT CAUSE, THE RSUS WHICH WOULD
HAVE BECOME VESTED HAD THE EMPLOYEE REMAINED EMPLOYED BY THE COMPANY THROUGH ONE
YEAR FROM THE DATE OF SUCH TERMINATION SHALL BECOME IMMEDIATELY VESTED AS OF THE
DATE OF SUCH TERMINATION.](5)


 


(D)           THE BOARD MAY DETERMINE AT ANY TIME BEFORE THE RSUS EXPIRE OR
TERMINATE THAT ANY OR ALL OF THE RSUS SHALL BECOME VESTED AT ANY TIME.


 


3.2.          DIVIDENDS.  EMPLOYEE SHALL BE ENTITLED TO BE CREDITED WITH
DIVIDEND EQUIVALENTS WITH RESPECT TO THE RSUS, CALCULATED AS FOLLOWS:  ON EACH
DATE THAT A CASH DIVIDEND IS PAID BY THE COMPANY WHILE THE RSUS ARE OUTSTANDING,
EMPLOYEE SHALL BE CREDITED WITH AN ADDITIONAL NUMBER OF RSUS EQUAL TO THE NUMBER
OF WHOLE SHARES (VALUED AT FAIR MARKET VALUE (AS DETERMINED BY THE BOARD IN GOOD
FAITH) ON SUCH DATE) THAT COULD BE PURCHASED ON SUCH DATE WITH THE AGGREGATE
DOLLAR AMOUNT OF THE CASH DIVIDEND THAT WOULD HAVE BEEN PAID ON THE RSUS HAD THE
RSUS BEEN ISSUED AS SHARES.  THE ADDITIONAL RSUS CREDITED UNDER THIS
SECTION SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS APPLICABLE TO THE RSUS
ORIGINALLY AWARDED HEREUNDER, INCLUDING, WITHOUT LIMITATION, FOR PURPOSES OF
VESTING AND FORFEITURE AND CREDITING OF ADDITIONAL DIVIDEND EQUIVALENTS.

 

--------------------------------------------------------------------------------

(3) Full and automatic accelerated vesting for SVP and above.

(4) Accelerated vesting at discretion of Board for levels below SVP.

(5) One year forward vesting for SVP and above.


 

3

--------------------------------------------------------------------------------



 


3.3.          TERMINATION OF EMPLOYMENT.  [SUBJECT TO SECTION 3.1(C)],(6) IF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON, THE RSUS, TO
THE EXTENT NOT THEN VESTED, SHALL BE IMMEDIATELY CANCELED BY THE COMPANY WITHOUT
CONSIDERATION.


 


3.4.          LIMITED TRANSFERABILITY.  THE RSUS MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED, OTHER
THAN BY WILL OR THE LAWS OF INHERITANCE FOLLOWING EMPLOYEE’S DEATH.


 


3.5.          FORFEITURE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF
THE BOARD DETERMINES IN GOOD FAITH THAT EMPLOYEE HAS (I) WILLFULLY ENGAGED IN
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY;
(II) WILLFULLY AND KNOWINGLY PARTICIPATED IN THE PREPARATION OR RELEASE OF FALSE
OR MATERIALLY MISLEADING FINANCIAL STATEMENTS RELATING TO THE COMPANY’S
OPERATIONS AND FINANCIAL CONDITION; (III) COMMITTED A WILLFUL ACT OF FRAUD,
EMBEZZLEMENT OR MISAPPROPRIATION OF ANY MONEY OR PROPERTIES OF THE COMPANY OR
BREACH OF FIDUCIARY DUTY AGAINST THE COMPANY THAT HAS A MATERIAL ADVERSE EFFECT
ON THE COMPANY; OR (IV) BREACHED ANY NONCOMPETITION OR CONFIDENTIALITY COVENANTS
FOR THE BENEFIT OF THE COMPANY APPLICABLE TO EMPLOYEE (INCLUDING, WITHOUT
LIMITATION, THE COVENANTS SET FORTH IN SECTION 4 BELOW) DURING EMPLOYEE’S
EMPLOYMENT OR FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT, THEN:


 


(A)           THE RSUS, TO THE EXTENT NOT THEN VESTED, SHALL BE IMMEDIATELY
CANCELED BY THE COMPANY WITHOUT CONSIDERATION,


 


(B)           EMPLOYEE SHALL REPAY TO THE COMPANY ANY CASH RECEIVED PURSUANT TO
THE VESTING OF ANY RSU WITHIN FIVE (5) YEARS PRIOR TO THE DATE OF BOARD
DETERMINATION OF (I), (II), OR (III) ABOVE OR WITHIN THREE (3) YEARS PRIOR TO
THE DATE OF BOARD DETERMINATION OF (IV) ABOVE,


 


(C)           ANY SHARES ACQUIRED PURSUANT TO THE VESTING OF ANY RSU WITHIN FIVE
(5) YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (I), (II), OR (III) ABOVE
OR WITHIN THREE (3) YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV) ABOVE
AND THEN HELD BY EMPLOYEE SHALL BE FORFEITED AND RETURNED TO THE COMPANY WITHOUT
CONSIDERATION, AND


 


(D)           IN THE EVENT EMPLOYEE HAS SOLD OR OTHERWISE DISPOSED OF SHARES
ACQUIRED PURSUANT TO THE VESTING OF ANY RSU WITHIN FIVE (5) YEARS PRIOR TO THE
DATE OF BOARD DETERMINATION OF (I), (II), OR (III) ABOVE OR WITHIN THREE
(3) YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV) ABOVE, EMPLOYEE SHALL
PAY TO THE COMPANY THE GREATER OF (X) ANY PROCEEDS RECEIVED FROM SUCH SALE OR
OTHER DISPOSITION, OR (Y) THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD IN
GOOD FAITH) OF SUCH SHARES AS OF THE DATE OF BOARD DETERMINATION OF MISCONDUCT
OR BREACH.

 

--------------------------------------------------------------------------------

(6) Insert for SVP and above.


 

4

--------------------------------------------------------------------------------


 

SECTION 4

 

NON-COMPETITION AND CONFIDENTIALITY

 


4.1.          NON-COMPETITION.

 


(A)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND FOR A
ONE-YEAR PERIOD FOLLOWING THE DATE EMPLOYEE CEASES TO BE EMPLOYED BY THE COMPANY
(THE “RESTRICTED PERIOD”), IRRESPECTIVE OF THE CAUSE, MANNER OR TIME OF ANY
TERMINATION, EMPLOYEE SHALL NOT USE HIS OR HER STATUS WITH THE COMPANY TO OBTAIN
LOANS, GOODS OR SERVICES FROM ANOTHER ORGANIZATION ON TERMS THAT WOULD NOT BE
AVAILABLE TO HIM OR HER IN THE ABSENCE OF HIS OR HER RELATIONSHIP TO THE
COMPANY.


 


(B)           DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT MAKE ANY
STATEMENTS OR PERFORM ANY ACTS INTENDED TO OR WHICH MAY HAVE THE EFFECT OF
ADVANCING THE INTEREST OF ANY COMPETITORS OF THE COMPANY OR ANY OF ITS
AFFILIATES OR IN ANY WAY INJURING THE INTERESTS OF THE COMPANY OR ANY OF ITS
AFFILIATES AND THE COMPANY AND ITS AFFILIATES SHALL NOT MAKE OR AUTHORIZE ANY
PERSON TO MAKE ANY STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR
BUSINESS REPUTATION OR INTERESTS OF EMPLOYEE; PROVIDED, HOWEVER, THAT, SUBJECT
TO SECTION 4.2, NOTHING HEREIN SHALL PRECLUDE THE COMPANY AND ITS AFFILIATES OR
EMPLOYEE FROM GIVING TRUTHFUL TESTIMONY UNDER OATH IN RESPONSE TO A SUBPOENA OR
OTHER LAWFUL PROCESS OR TRUTHFUL ANSWERS IN RESPONSE TO QUESTIONS FROM A
GOVERNMENT INVESTIGATION; PROVIDED FURTHER, HOWEVER, THAT NOTHING HEREIN SHALL
PROHIBIT THE COMPANY AND ITS AFFILIATES FROM DISCLOSING THE FACT OF ANY
TERMINATION OF EMPLOYEE’S EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A
TERMINATION.  FOR PURPOSES OF THIS SECTION 4.1(B), THE TERM “COMPETITOR” MEANS
ANY ENTERPRISE OR BUSINESS THAT IS ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY
TIME DURING THE RESTRICTED PERIOD, ANY ACTIVITY THAT COMPETES WITH THE
BUSINESSES CONDUCTED DURING OR AT THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, OR
THEN PROPOSED TO BE CONDUCTED, BY THE COMPANY AND ITS AFFILIATES IN A MANNER
THAT IS OR WOULD BE MATERIAL IN RELATION TO THE BUSINESSES OF THE COMPANY OR THE
PROSPECTS FOR THE BUSINESSES OF THE COMPANY (IN EACH CASE, WITHIN 100 MILES OF
ANY GEOGRAPHICAL AREA WHERE THE COMPANY OR ITS AFFILIATES MANUFACTURES,
PRODUCES, SELLS, LEASES, RENTS, LICENSES OR OTHERWISE PROVIDES ITS PRODUCTS OR
SERVICES).  DURING THE RESTRICTED PERIOD, EMPLOYEE, WITHOUT PRIOR EXPRESS
WRITTEN APPROVAL BY THE BOARD, SHALL NOT (A) ENGAGE IN, OR DIRECTLY OR
INDIRECTLY (WHETHER FOR COMPENSATION OR OTHERWISE) MANAGE, OPERATE, OR CONTROL,
OR JOIN OR PARTICIPATE IN THE MANAGEMENT, OPERATION OR CONTROL OF A COMPETITOR,
IN ANY CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER, DIRECTOR, PARTNER, CONSULTANT,
AGENT, ADVISOR, OR OTHERWISE), (B) DEVELOP, EXPAND OR PROMOTE, OR ASSIST IN THE
DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY DIVISION OF AN ENTERPRISE OR THE
BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY TIME AFTER THE END OF THE
RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY INTEREST IN, OR DIRECTLY
FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY.  EMPLOYEE ACKNOWLEDGES
THAT THE COMPANY’S AND ITS AFFILIATES BUSINESSES ARE CONDUCTED NATIONALLY AND
INTERNATIONALLY AND AGREES THAT THE PROVISIONS IN THE FOREGOING SENTENCE SHALL
OPERATE THROUGHOUT THE UNITED STATES AND THE WORLD (SUBJECT TO THE DEFINITION OF
“COMPETITOR”).


 


(C)           DURING THE RESTRICTED PERIOD, EMPLOYEE, WITHOUT EXPRESS PRIOR
WRITTEN APPROVAL FROM THE BOARD, SHALL NOT SOLICIT ANY OF THE THEN CURRENT
CLIENTS OF THE COMPANY OR ANY OF ITS AFFILIATES OR POTENTIAL CLIENTS OF THE
COMPANY OR ANY OF ITS AFFILIATES WITH WHOM EMPLOYEE HAS HAD DEALINGS OR LEARNED
CONFIDENTIAL INFORMATION WITHIN THE SIX (6) MONTHS PRIOR TO THE DATE EMPLOYEE
CEASES TO BE EMPLOYED BY THE COMPANY FOR ANY EXISTING BUSINESS OF THE COMPANY OR
ANY OF ITS AFFILIATES OR DISCUSS WITH ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES INFORMATION OR OPERATIONS OF ANY BUSINESS INTENDED TO COMPETE WITH
THE COMPANY OR ANY OF ITS AFFILIATES.  FOR PURPOSES OF THIS SECTION 4.1(C), THE
TERM “CLIENT” MEANS SUPPLIERS AND CORPORATE CLIENTS INCLUDING BUT NOT LIMITED TO
AIRLINES, HOTELS AND COMPANIES WITH CORPORATE ACCOUNTS WITH


 

5

--------------------------------------------------------------------------------



 


THE COMPANY, BUT SHALL NOT INCLUDE INDIVIDUAL “END-USERS” OR ULTIMATE INDIVIDUAL
CONSUMERS OF THE COMPANY’S SERVICES.


 


(D)           DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT INTERFERE WITH
THE EMPLOYEES OR AFFAIRS OF THE COMPANY OR ANY OF ITS AFFILIATES OR SOLICIT OR
INDUCE ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES TO
TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE WITH THE COMPANY OR ANY OF ITS
AFFILIATES, NOR SHALL EMPLOYEE DURING SUCH PERIOD DIRECTLY OR INDIRECTLY ENGAGE,
EMPLOY OR COMPENSATE, OR CAUSE OR PERMIT ANY PERSON WITH WHICH EMPLOYEE MAY BE
AFFILIATED, TO ENGAGE, EMPLOY OR COMPENSATE, ANY EMPLOYEE OF THE COMPANY OR ANY
OF ITS AFFILIATES.


 


(E)           FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INTEREST” MEANS
ANY LEGAL, EQUITABLE OR OTHER OWNERSHIP, WHETHER THROUGH STOCK HOLDING OR
OTHERWISE, OF AN INTEREST IN A BUSINESS, FIRM OR ENTITY; PROVIDED THAT OWNERSHIP
OF LESS THAN 5% OF ANY CLASS OF EQUITY INTEREST IN A PUBLICLY HELD COMPANY SHALL
NOT BE DEEMED A PROPRIETARY INTEREST.


 


(F)            FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND
THEREAFTER, EMPLOYEE SHALL NOT MAKE ANY DISPARAGING OR DEFAMATORY COMMENTS
REGARDING THE COMPANY OR, AFTER TERMINATION OF HIS OR HER EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, MAKE ANY COMMENTS CONCERNING ANY ASPECT OF THE
TERMINATION OF THEIR RELATIONSHIP.  THE OBLIGATIONS OF EMPLOYEE UNDER THIS
PARAGRAPH SHALL NOT APPLY TO DISCLOSURES REQUIRED BY APPLICABLE LAW, REGULATION
OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY.


 


(G)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND THEREAFTER,
UPON THE COMPANY’S REASONABLE REQUEST, EMPLOYEE WILL USE REASONABLE EFFORTS TO
ASSIST AND COOPERATE WITH THE COMPANY IN CONNECTION WITH THE DEFENSE OR
PROSECUTION OF ANY CLAIM THAT MAY BE MADE AGAINST OR BY THE COMPANY OR ITS
AFFILIATES ARISING OUT OF EVENTS OCCURRING DURING EMPLOYEE’S EMPLOYMENT, OR IN
CONNECTION WITH ANY ONGOING OR FUTURE INVESTIGATION OR DISPUTE OR CLAIM OF ANY
KIND INVOLVING THE COMPANY OR ITS AFFILIATES, INCLUDING ANY PROCEEDING BEFORE
ANY ARBITRAL, ADMINISTRATIVE, REGULATORY, SELF-REGULATORY, JUDICIAL,
LEGISLATIVE, OR OTHER BODY OR AGENCY.  EMPLOYEE WILL BE ENTITLED TO
REIMBURSEMENT FOR REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING TRAVEL EXPENSES)
INCURRED IN CONNECTION WITH PROVIDING SUCH ASSISTANCE.


 


(H)           THE PERIOD OF TIME DURING WHICH THE PROVISIONS OF THIS SECTION 4.1
SHALL BE IN EFFECT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH EMPLOYEE
IS IN BREACH OF THE TERMS HEREOF AS DETERMINED BY ANY COURT OF COMPETENT
JURISDICTION ON THE COMPANY’S APPLICATION FOR INJUNCTIVE RELIEF.


 


(I)            EMPLOYEE AGREES THAT THE RESTRICTIONS CONTAINED IN THIS
SECTION 4.1 ARE AN ESSENTIAL ELEMENT OF THE COMPENSATION EMPLOYEE IS GRANTED
HEREUNDER AND BUT FOR EMPLOYEE’S AGREEMENT TO COMPLY WITH SUCH RESTRICTIONS, THE
COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.


 


(J)            IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EMPLOYEE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 4.1 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST


 

6

--------------------------------------------------------------------------------



 


EMPLOYEE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL
BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH
MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


4.2.          CONFIDENTIALITY.


 


(A)           EMPLOYEE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY) (X) RETAIN OR USE FOR THE BENEFIT, PURPOSES OR
ACCOUNT OF EMPLOYEE OR ANY OTHER PERSON; OR (Y) DISCLOSE, DIVULGE, REVEAL,
COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON OUTSIDE THE COMPANY
(OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE BOUND BY CONFIDENTIALITY
OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR CONFIDENTIAL INFORMATION (INCLUDING
WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE,
DATABASES, INVENTIONS, PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER
INTELLECTUAL PROPERTY, INFORMATION CONCERNING FINANCES, INVESTMENTS, PROFITS,
PRICING, COSTS, PRODUCTS, SERVICES, VENDORS, CUSTOMERS, CLIENTS, PARTNERS,
INVESTORS, PERSONNEL, COMPENSATION, RECRUITING, TRAINING, ADVERTISING, SALES,
MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY ACTIVITIES AND APPROVALS)
CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF
THE COMPANY OR ITS AFFILIATES AND/OR ANY THIRD PARTY THAT HAS DISCLOSED OR
PROVIDED ANY OF SAME TO THE COMPANY ON A CONFIDENTIAL BASIS (“CONFIDENTIAL
INFORMATION”) WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE BOARD.


 


(B)           “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
IS (I) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
EMPLOYEE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY
OBLIGATIONS BY THIRD PARTIES; (II) MADE LEGITIMATELY AVAILABLE TO EMPLOYEE BY A
THIRD PARTY WITHOUT BREACH OF ANY CONFIDENTIALITY OBLIGATION; OR (III) REQUIRED
BY LAW TO BE DISCLOSED; PROVIDED THAT EMPLOYEE SHALL GIVE PROMPT WRITTEN NOTICE
TO THE COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO
REQUIRED, AND COOPERATE, AT THE COMPANY’S COST, WITH ANY ATTEMPTS BY THE COMPANY
TO OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


 


(C)           EXCEPT AS REQUIRED BY LAW, EMPLOYEE WILL NOT DISCLOSE TO ANYONE,
OTHER THAN EMPLOYEE’S IMMEDIATE FAMILY AND LEGAL OR FINANCIAL ADVISORS, THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT (UNLESS THIS AGREEMENT SHALL BE PUBLICLY
AVAILABLE AS A RESULT OF A REGULATORY FILING MADE BY THE COMPANY OR ITS
AFFILIATES); PROVIDED THAT EMPLOYEE MAY DISCLOSE TO ANY PROSPECTIVE FUTURE
EMPLOYER THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT PROVIDED THEY AGREE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS.


 


(D)           UPON TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, EMPLOYEE SHALL (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY OR ITS
AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE COMPANY, AT THE
COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN
EMPLOYEE’S


 

7

--------------------------------------------------------------------------------



 


POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR LOCATED IN
EMPLOYEE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT COMPANY
PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO THE
BUSINESS OF THE COMPANY AND ITS AFFILIATES, EXCEPT THAT EMPLOYEE MAY RETAIN ONLY
THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN
ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH THE
COMPANY REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL
INFORMATION OF WHICH EMPLOYEE IS OR BECOMES AWARE.


 


4.3.          INTELLECTUAL PROPERTY.

 


(A)           IF EMPLOYEE HAS CREATED, INVENTED, DESIGNED, DEVELOPED,
CONTRIBUTED TO OR IMPROVED ANY WORKS OF AUTHORSHIP, INVENTIONS, INTELLECTUAL
PROPERTY, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT (INCLUDING WITHOUT
LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS, APPLICATIONS,
PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS) (“WORKS”),
EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO EMPLOYEE’S EMPLOYMENT BY THE
COMPANY, THAT ARE RELEVANT TO OR IMPLICATED BY SUCH EMPLOYMENT (“PRIOR WORKS”),
EMPLOYEE HEREBY GRANTS THE COMPANY A PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE,
WORLDWIDE, ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND INTELLECTUAL
PROPERTY RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) THEREIN FOR ALL
PURPOSES IN CONNECTION WITH THE COMPANY’S CURRENT AND FUTURE BUSINESS.


 


(B)           IF EMPLOYEE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO OR
IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING
EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND WITHIN THE SCOPE OF SUCH EMPLOYMENT
AND/OR WITH THE USE OF ANY THE COMPANY RESOURCES (“COMPANY WORKS”), EMPLOYEE
SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE COMPANY AND HEREBY IRREVOCABLY
ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN (INCLUDING RIGHTS UNDER
PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR
COMPETITION AND RELATED LAWS) TO THE COMPANY TO THE EXTENT OWNERSHIP OF ANY SUCH
RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY.


 


(C)           EMPLOYEE AGREES TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN
RECORDS (IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA
REQUESTED BY THE COMPANY) OF ALL COMPANY WORKS.  THE RECORDS WILL BE AVAILABLE
TO AND REMAIN THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF THE COMPANY AT ALL
TIMES.


 


(D)           EMPLOYEE SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL
REQUESTED DOCUMENTS (INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A
GOVERNMENT CONTRACT) AT THE COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION)
TO ASSIST THE COMPANY IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING,
PERFECTING, RECORDING, PATENTING OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN
THE PRIOR WORKS AND COMPANY WORKS.  IF THE COMPANY IS UNABLE FOR ANY OTHER
REASON TO SECURE EMPLOYEE’S SIGNATURE ON ANY DOCUMENT FOR THIS PURPOSE, THEN
EMPLOYEE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS EMPLOYEE’S AGENT AND ATTORNEY IN FACT, TO ACT
FOR AND IN EMPLOYEE’S BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.


 

8

--------------------------------------------------------------------------------



 


(E)           EMPLOYEE SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO ANY
PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE ACCESS
TO, OR SHARE WITH THE COMPANY ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION OR INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER
THIRD PARTY WITHOUT THE PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY.  EMPLOYEE
HEREBY INDEMNIFIES, HOLDS HARMLESS AND AGREES TO DEFEND THE COMPANY AND ITS
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY
BREACH OF THE FOREGOING COVENANT.  EMPLOYEE SHALL COMPLY WITH ALL RELEVANT
POLICIES AND GUIDELINES OF THE COMPANY, INCLUDING REGARDING THE PROTECTION OF
CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY AND POTENTIAL CONFLICTS OF
INTEREST.  EMPLOYEE ACKNOWLEDGES THAT THE COMPANY MAY AMEND ANY SUCH POLICIES
AND GUIDELINES FROM TIME TO TIME, AND THAT EMPLOYEE REMAINS AT ALL TIMES BOUND
BY THEIR MOST CURRENT VERSION.


 


4.4.          SPECIFIC PERFORMANCE.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF THIS SECTION 4 WOULD BE INADEQUATE AND THE COMPANY WOULD SUFFER
IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED BREACH.  IN
RECOGNITION OF THIS FACT, EMPLOYEE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR
THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT
POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING
ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE RELIEF IN
THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR
PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER PARTY SHALL OPPOSE ANY
MOTION THE OTHER PARTY MAY MAKE FOR ANY EXPEDITED DISCOVERY OR HEARING IN
CONNECTION WITH ANY ALLEGED BREACH OF THIS SECTION 4.


 


4.5.          SURVIVAL.  THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT FOR ANY REASON.


 

SECTION 5




MISCELLANEOUS

 


5.1.          TAX ISSUES AND WITHHOLDING.  EMPLOYEE ACKNOWLEDGES THAT HE OR SHE
IS RELYING SOLELY ON HIS OR HER OWN TAX ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  EMPLOYEE UNDERSTANDS THAT
HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT
MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL BE SUBJECT TO ALL APPLICABLE
TAX AND OTHER WITHHOLDING REQUIREMENTS, AND THE COMPANY SHALL, TO THE EXTENT
PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY WITHHOLDING AMOUNTS FROM ANY
PAYMENT OR TRANSFER OF ANY KIND OTHERWISE DUE TO EMPLOYEE.


 


5.2.          COMPLIANCE WITH IRC SECTION 409A.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, (I) IF AT THE TIME EMPLOYEE IS A “SPECIFIED EMPLOYEE” AS
DEFINED IN SECTION 409A OF THE INTERNAL REVENUE CODE (“SECTION 409A”) AND THE
DEFERRAL OF THE COMMENCEMENT OF ANY PAYMENTS OR BENEFITS OTHERWISE PAYABLE
HEREUNDER IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED OR ADDITIONAL TAX
UNDER SECTION 409A, THEN THE COMPANY WILL DEFER THE COMMENCEMENT OF THE PAYMENT
OF ANY SUCH PAYMENTS OR BENEFITS HEREUNDER (WITHOUT ANY REDUCTION IN SUCH
PAYMENTS OR BENEFITS ULTIMATELY PAID OR PROVIDED TO EMPLOYEE) UNTIL THE DATE


 

9

--------------------------------------------------------------------------------



 


THAT IS SIX MONTHS FOLLOWING EMPLOYEE’S SEPARATION FROM SERVICE WITH THE COMPANY
(OR THE EARLIEST DATE AS IS PERMITTED UNDER SECTION 409A) AND (II) IF ANY OTHER
PAYMENTS OF MONEY OR OTHER BENEFITS DUE TO EMPLOYEE HEREUNDER COULD CAUSE THE
APPLICATION OF AN ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A, SUCH
PAYMENTS OR OTHER BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH PAYMENT
OR OTHER BENEFITS COMPLIANT UNDER SECTION 409A, OR OTHERWISE SUCH PAYMENT OR
OTHER BENEFITS SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A MANNER,
DETERMINED BY THE BOARD, THAT DOES NOT CAUSE SUCH AN ACCELERATED OR ADDITIONAL
TAX.  THE COMPANY SHALL CONSULT WITH EMPLOYEE IN GOOD FAITH REGARDING THE
IMPLEMENTATION OF THE PROVISIONS OF THIS SECTION 5.2; PROVIDED THAT NEITHER THE
COMPANY NOR ANY OF ITS EMPLOYEES OR REPRESENTATIVES SHALL HAVE ANY LIABILITY TO
EMPLOYEE WITH RESPECT THERETO.


 


5.3.          EMPLOYMENT OF EMPLOYEE.  NOTHING IN THIS AGREEMENT CONFERS UPON
EMPLOYEE THE RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY OF ITS
AFFILIATES, ENTITLES EMPLOYEE TO ANY RIGHT OR BENEFIT NOT SET FORTH IN THIS
AGREEMENT OR INTERFERES WITH OR LIMITS IN ANY WAY THE RIGHT OF THE COMPANY TO
TERMINATE EMPLOYEE’S EMPLOYMENT.


 


5.4.          STOCKHOLDER RIGHTS.  EMPLOYEE SHALL NOT HAVE ANY STOCKHOLDER
RIGHTS (INCLUDING THE RIGHT TO DISTRIBUTIONS OR DIVIDENDS) WITH RESPECT TO ANY
SHARES SUBJECT TO THE RSUS UNTIL SUCH PERSON HAS BECOME A HOLDER OF RECORD OF
ANY SHARES ISSUED UPON VESTING, PROVIDED THAT EMPLOYEE MAY BE ENTITLED TO THE
BENEFITS SET FORTH IN SECTION 3.2 OF THIS AGREEMENT.


 


5.5.          EQUITABLE ADJUSTMENTS.  THE RSUS SHALL BE SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 5 OF THE PLAN.


 


5.6.          CALCULATION OF BENEFITS.  NEITHER THE RSUS NOR ANY SHARES ISSUED
PURSUANT TO VESTING OF THE RSUS SHALL BE DEEMED COMPENSATION OR TAKEN INTO
ACCOUNT FOR PURPOSES OF DETERMINING BENEFITS OR CONTRIBUTIONS UNDER ANY
RETIREMENT OR OTHER QUALIFIED OR NONQUALIFIED PLANS OF THE COMPANY OR ANY
EMPLOYMENT/SEVERANCE OR CHANGE IN CONTROL AGREEMENT TO WHICH EMPLOYEE IS A PARTY
AND SHALL NOT AFFECT ANY BENEFITS, OR CONTRIBUTIONS TO BENEFITS, UNDER ANY OTHER
BENEFIT PLAN OF ANY KIND OR ANY APPLICABLE LAW OR REGULATION NOW OR SUBSEQUENTLY
IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS OR CONTRIBUTIONS IS
RELATED TO LEVEL OF COMPENSATION.  IT IS SPECIFICALLY AGREED BY THE PARTIES THAT
ANY BENEFITS THAT EMPLOYEE MAY RECEIVE OR DERIVE FROM THIS AGREEMENT WILL NOT BE
CONSIDERED AS SALARY FOR CALCULATING ANY SEVERANCE PAYMENT THAT MAY BE PAYABLE
TO EMPLOYEE IN THE EVENT OF A TERMINATION OF HIS OR HER EMPLOYMENT.


 


5.7.          REMEDIES.


 


(A)           THE RIGHTS AND REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE
AND THE USE OF ANY ONE RIGHT OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE
ITS RIGHT TO USE ANY OR ALL OTHER REMEDIES.  THESE RIGHTS AND REMEDIES ARE GIVEN
IN ADDITION TO ANY OTHER RIGHTS THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


(B)           EXCEPT WHERE A TIME PERIOD IS OTHERWISE SPECIFIED, NO DELAY ON THE
PART OF ANY PARTY IN THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY EXERCISE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER, PRIVILEGE OR


 

10

--------------------------------------------------------------------------------



 


REMEDY PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT,
POWER, PRIVILEGE OR REMEDY.


 


5.8.          WAIVERS AND AMENDMENTS.  THE RESPECTIVE RIGHTS AND OBLIGATIONS OF
THE COMPANY AND EMPLOYEE UNDER THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR
IN A PARTICULAR INSTANCE, EITHER RETROACTIVELY OR PROSPECTIVELY, AND EITHER FOR
A SPECIFIED PERIOD OF TIME OR INDEFINITELY) BY SUCH RESPECTIVE PARTY.  THIS
AGREEMENT MAY BE AMENDED ONLY WITH THE WRITTEN CONSENT OF A DULY AUTHORIZED
REPRESENTATIVE OF EACH OF THE PARTIES HERETO.


 


5.9.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


 


5.10.        CONSENT TO JURISDICTION.


 


(A)           EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD.  EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(B)           EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS.  IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.


 


5.11.        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 

11

--------------------------------------------------------------------------------



 


5.12.        SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE SUCCESSORS, PERMITTED ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF
THE PARTIES HERETO.


 


5.13.        ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR COMMUNICATIONS, REPRESENTATIONS AND
NEGOTIATIONS IN RESPECT THERETO.


 


5.14.        NOTICES.  ALL DEMANDS, NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE PERSONALLY DELIVERED OR SENT BY FACSIMILE MACHINE (WITH A
CONFIRMATION COPY SENT BY ONE OF THE OTHER METHODS AUTHORIZED IN THIS
SECTION 5.14), REPUTABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE (INCLUDING
FEDERAL EXPRESS AND U.S. POSTAL SERVICE OVERNIGHT DELIVERY SERVICE) OR,
DEPOSITED WITH THE U.S. POSTAL SERVICE MAILED FIRST CLASS, REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AS SET FORTH BELOW:


 

If to the Company, addressed to:

 

Orbitz Worldwide, Inc.

Legal Department

500 W. Madison Street

Chicago, Illinois 60606

Attention:  General Counsel

Fax:  (312) 894-4856

 

If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid.  Each party, by
notice duly given in accordance therewith, may specify a different address for
the giving of any notice hereunder.

 


5.15.        NO THIRD PARTY BENEFICIARIES.  THERE ARE NO THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


5.16.        INCORPORATION OF PLAN; ACKNOWLEDGMENT.  THE PLAN AS MAY BE AMENDED
FROM TIME TO TIME IS HEREBY INCORPORATED HEREIN BY REFERENCE AND MADE A PART
HEREOF, AND THE RSUS AND THIS AGREEMENT ARE SUBJECT TO ALL TERMS AND CONDITIONS
OF THE PLAN.  IN THE EVENT OF ANY


 

12

--------------------------------------------------------------------------------



 


INCONSISTENCY BETWEEN THE PLAN AND THIS AGREEMENT, THE PROVISIONS OF THE PLAN
SHALL GOVERN.  BY SIGNING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES HAVING RECEIVED
AND READ A COPY OF THE PLAN.


 


5.17.        CONSENT.  IN THE COURSE OF EMPLOYEE’S EMPLOYMENT, THE COMPANY MAY
OBTAIN OR HAVE ACCESS TO CERTAIN INFORMATION ABOUT EMPLOYEE AND EMPLOYEE’S
EMPLOYMENT, SUCH AS INFORMATION ABOUT EMPLOYEE’S JOB, APPRAISALS, PERFORMANCE,
HEALTH, COMPENSATION, BENEFITS, TRAINING, ABSENCE, EDUCATION, CONTACT DETAILS,
DISABILITIES, SOCIAL SECURITY NUMBER (OR EQUIVALENT) AND INFORMATION OBTAINED
FROM REFERENCES OR BACKGROUND CHECKS (COLLECTIVELY, “PERSONAL INFORMATION”). 
THE COMPANY WILL USE PERSONAL INFORMATION IN CONNECTION WITH EMPLOYEE’S
EMPLOYMENT, TO PROVIDE EMPLOYEE WITH HEALTH AND OTHER BENEFITS, AND IN ORDER TO
FULFILL ITS LEGAL AND REGULATORY OBLIGATIONS.  DUE TO THE GLOBAL NATURE OF THE
COMPANY’S BUSINESS AND THE NEED TO CENTRALIZE THE COMPANY’S INFORMATION AND
TECHNOLOGY STORAGE SYSTEMS, THE COMPANY MAY TRANSFER, USE OR STORE EMPLOYEE’S
PERSONAL INFORMATION IN A COUNTRY OR CONTINENT OUTSIDE THE COUNTRY WHERE
EMPLOYEE WORKS OR LIVES, AND MAY ALSO TRANSFER EMPLOYEE’S PERSONAL INFORMATION
TO ITS OTHER GROUP COMPANIES, TO ITS INSURERS AND SERVICE PROVIDERS AS NECESSARY
OR APPROPRIATE, AND TO ANY PARTY THAT IT MERGES WITH OR WHICH PURCHASES ALL OR A
SUBSTANTIAL PORTION OF ITS ASSETS, SHARES, OR BUSINESS (ANY OF WHICH MAY ALSO BE
LOCATED OUTSIDE THE COUNTRY OR CONTINENT WHERE EMPLOYEE WORKS OR LIVES).  THE
COMPANY MAY ALSO DISCLOSE EMPLOYEE’S PERSONAL INFORMATION WHEN IT IS LEGALLY
REQUIRED TO DO SO OR TO GOVERNMENTAL, FISCAL OR REGULATORY AUTHORITIES (FOR
EXAMPLE, TO TAX AUTHORITIES IN ORDER TO CALCULATE EMPLOYEE’S APPROPRIATE
TAXATION, COMPENSATION OR SALARY PAYMENTS).  THE COMPANY MAY DISCLOSE PERSONAL
INFORMATION AS NOTED ABOVE, INCLUDING TO ANY OF THE THIRD PARTIES AND FOR ANY OF
THE REASONS LISTED ABOVE, WITHOUT FURTHER NOTICE TO EMPLOYEE.  BY SIGNING BELOW,
EMPLOYEE CONSENTS TO THE COMPANY COLLECTING, RETAINING, DISCLOSING AND USING
PERSONAL INFORMATION AS OUTLINED ABOVE, AND TO TRANSFER SUCH INFORMATION
INTERNATIONALLY AND/OR TO THIRD PARTIES FOR THESE PURPOSES.


 


5.18.        SEVERABILITY; TITLES AND SUBTITLES; GENDER; SINGULAR AND PLURAL;
COUNTERPARTS; FACSIMILE.


 


(A)           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


(B)           THE TITLES OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING
THIS AGREEMENT.


 


(C)           THE USE OF ANY GENDER IN THIS AGREEMENT SHALL BE DEEMED TO INCLUDE
THE OTHER GENDERS, AND THE USE OF THE SINGULAR IN THIS AGREEMENT SHALL BE DEEMED
TO INCLUDE THE PLURAL (AND VICE VERSA), WHEREVER APPROPRIATE.


 


(D)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER CONSTITUTE ONE
INSTRUMENT.


 


(E)           COUNTERPARTS OF THIS AGREEMENT (OR APPLICABLE SIGNATURE
PAGES HEREOF) THAT ARE MANUALLY SIGNED AND DELIVERED BY FACSIMILE TRANSMISSION
SHALL BE DEEMED TO CONSTITUTE SIGNED ORIGINAL COUNTERPARTS HEREOF AND SHALL BIND
THE PARTIES SIGNING AND DELIVERING IN SUCH MANNER.


 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.

 

 

 

 

Orbitz Worldwide, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Employee:

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone No.

 

 

 

Fax No.

 

 

 

WWID No.:

 

 

Number of RSUs:  [                                ]

 

14

--------------------------------------------------------------------------------


 

Exhibit A – 2007 Equity and Incentive Plan

 

(Distributed Separately)

 

--------------------------------------------------------------------------------